     Case 2:13-cv-00604-WBS-AC Document 44 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JULIUS M. ROBINSON,                               No. 2:13-cv-0604 WBS AC P
12                        Petitioner,
13           v.                                         ORDER
14    G.W. LEWIS,
15                        Respondent.
16

17          This habeas corpus case is before the court on remand from the Ninth Circuit.

18          Petitioner, who is currently incarcerated at the Pelican Bay State Prison, filed an

19   application for writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. This court

20   recommended granting respondent’s motion to dismiss (ECF No. 29), and the district court

21   subsequently adopted the recommendation (ECF No. 34). The district court issued a certificate of

22   appealability to the question of whether petitioner was entitled to gap tolling for the 66-day

23   interval between the Superior Court’s denial of habeas relief and his filing of a new petition in the

24   California Court of Appeal. ECF No. 34 at 2.

25          Petitioner timely appealed the district court’s decision. ECF No. 36. On appeal, David

26   Harshaw was appointed as petitioner’s counsel (see ECF No. 40), and on August 24, 2020, the

27   Ninth Circuit issued a memorandum reversing and remanding the district court’s order in this

28   case (ECF No. 42).
                                                        1
     Case 2:13-cv-00604-WBS-AC Document 44 Filed 09/21/20 Page 2 of 2

 1          The court now sua sponte appoints counsel to continue petitioner’s representation on
 2   remand. Although there is no absolute right to appointment of counsel in habeas proceedings, see
 3   Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996), appointment of counsel is warranted “if the
 4   interests of justice so require.” See 18 U.S.C. § 3006A(a)(2)(B). In the present case, the court
 5   finds that the interests of justice would be served by appointment of counsel at this time.
 6          Accordingly, IT IS HEREBY ORDERED that Assistant Federal Defenders David
 7   Harshaw and Carolyn M. Wiggin are appointed to represent petitioner.
 8          IT IS SO ORDERED.
 9   DATED: September 21, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
